   Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 1 of 11 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 CARLA BEEN, individually and on behalf of )
 all others similarly situated,            )
                                           )
                         Plaintiffs,       )
                                           )
 v.                                        )           Case No. 19SL-CC02900
                                           )
 EDGEWELL PERSONAL CARE                    )           Jury Trial Demanded
 COMPANY; EDGEWELL PERSONAL                )
 CARE BRANDS, LLC; EDGEWELL                )
 PERSONAL CARE, LLC; and,                  )
                                           )
 DOES 1 through 10,                        )
                                           )
                         Defendants.       )


                                     NOTICE OF REMOVAL

         Defendants Edgewell Personal Care Company, Edgewell Personal Care Brands, LLC, and

Edgewell Personal Care, LLC (collectively, “Defendants”), through undersigned counsel, hereby

remove the above-captioned action from the Circuit Court of St. Louis County, Missouri to the

United States District Court for the Eastern District of Missouri pursuant to 28 U.S.C. §§ 1441,

1446 (2009), and the Class Action Fairness Act of 2005 (“CAFA”) codified in pertinent part at 28

U.S.C. §§ 1332(d) and 1453 (2009). In support of this Notice, Defendants state as follows:

         1.       On July 17, 2019, Plaintiff Carla Been (“Plaintiff”) filed a putative class action

against Defendants in the Circuit Court of St. Louis County, Missouri captioned, Been v. Edgewell

Personal Care Company, et al. (Case No. 19SL-CC02900) (the “Action”).

         2.       Plaintiff characterizes the suit as a “Pink Tax” lawsuit and further alleges

Defendants violated Missouri law by purportedly charging a higher price for women’s razors than

for comparable men’s razors. See Pet. ¶ 1. Plaintiff alleges Defendants violated the Missouri

Merchandising Practices Act (“MMPA”) (Count I) and seeks Injunctive Relief (Count II).



CORE/3006951.0046/154786147.1
        Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 2 of 11 PageID #: 2



              3.       Plaintiff alleges that she, and members of a putative class, purchased certain

     Schick® branded razor products in Missouri during a five-year period beginning July 17, 2014.

     See Pet. ¶ 17.

              4.       As set forth below, Defendants have satisfied all jurisdictional and procedural

     requirements for removal of this action. CAFA jurisdiction exists because (1) the asserted class

     has at least 100 putative members; (2) the aggregate amount in controversy “exceeds the sum or

     value of $5,000,000;” and (3) at least one class member “is a citizen of a State different from any

     defendant.” 28 U.S.C. § 1332(d)(2), (d)(5). In addition, Defendants have removed this case within

     thirty days of service of the Action.

I.            DEFENDANTS HAVE SATISFIED THE PROCEDURAL REQUIREMENTS FOR
              REMOVAL

              5.       Plaintiff served Defendant Edgewell Personal Care Company (“Edgewell”) on

     September 6, 2019. See Exhibit 1 (State Court File). Accordingly, this Notice of Removal is

     timely filed within thirty (30) days of that date, as required by 28 U.S.C. § 1446(b).

              6.       Plaintiffs have not yet served Defendants Edgewell Personal Care Brands, LLC

     (“EPC Brands”) or Edgewell Personal Care, LLC (“EPC Care”), but EPC Brands and EPC Care

     consent to and join in this Notice of Removal and the removal it accomplishes.

              7.       The Circuit Court of St. Louis, Missouri is located within the Eastern District of

     Missouri, Eastern Division. Therefore, venue is proper pursuant to 28 U.S.C. § 105(a)(1) because

     it is the “district and division embracing the place where such action is pending.” See 28 U.S.C. §

     1441(a).

              8.       Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

     upon Edgewell, which papers include the summons and petition, is attached hereto and

     incorporated herein as Exhibit 1.


                                                        2
     CORE/3006951.0046/154786147.1
   Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 3 of 11 PageID #: 3



         9.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff and a copy is being filed with the Clerk of the Circuit Court of St. Louis

County, Missouri. Pursuant to local guidelines, Defendants will file their "Notice of Filing of

Notice of Removal to State Court" and "Notice to Plaintiff" via separate ECF entries.

         10.      Pursuant to E.D.Mo. L.R. 3-2.02 and local guidelines, Defendants' Civil Cover

Sheet and Original Filing Form are attached hereto and incorporated herein as Exhibit 2 and

Exhibit 3, respectively.

 II.     THIS COURT HAS JURISDICTION OF THIS ACTION UNDER CAFA.

         11.      Defendants remove this Action pursuant to CAFA. See 28 U.S.C. § 1332(d).

Congress passed CAFA to expand federal jurisdiction over class actions. “The language and

structure of CAFA indicate that Congress contemplated broad federal court jurisdiction with only

narrow exceptions.” Westerfeld v. Independent Processing, LLC, 621 F.3d 819, 822 (8th Cir.

2010) (quotations omitted).

         12.      Under CAFA, this Court has diversity jurisdiction of any asserted class action so

long as (1) the asserted class has at least 100 putative members; (2) the aggregate amount in

controversy “exceeds the sum or value of $5,000,000;” and (3) at least one class member is a

citizen of a State different from any defendant. See 28 U.S.C. §§ 1332 (d)(2), (d)(5)-(6); see also

City of O’Fallon, Mo. v. CenturyLink, Inc., 930 F.Supp.2d 1035, 1039 (E.D. Mo. 2013) (citing,

inter alia, 28 U.S.C. § 1332(d)(2) and (d)(5), and Hargis v. Access Capital Funding, LLC, 674

F.3d 783, 788-89 (8th Cir. 2012)).

         13.      A “class action” includes any civil action filed under Federal Rule of Civil

Procedure 23 or “similar State statute or rule of judicial procedure,” 28 U.S.C. § 1332(d)(1)(B),




                                                  3
CORE/3006951.0046/154786147.1
   Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 4 of 11 PageID #: 4



such as Rule 52.08 of the Missouri Rules of Civil Procedure, which Plaintiff invokes in this case.

See Pet. ¶ 16.

         14.      The defendant’s burden on removal is to show the prerequisites for federal

jurisdiction by a preponderance of the evidence. See Bell v. Hershey Co., 557 F.3d 953, 956 (8th

Cir. 2009). In support of removal, a defendant may rely on the plaintiff’s allegations, which are

assumed to be true, see, e.g., Hartis v. Chicago Title Ins. Co., 694 F.3d 935, 946 (8th Cir. 2012)

(holding defendants established CAFA amount-in-controversy requirement based on “the face of

the complaint alone”), as well as on affirmative evidence outside the pleadings, see, e.g., Raskas

v. Johnson & Johnson, 719 F.3d 884, 887–88 (8th Cir. 2013) (holding defendants established

CAFA amount-in-controversy requirement through submission of affidavit evidence); Thomas v.

Neomedic, Inc., Civil No. 13-1057, 2013 WL 5178200, n. 2 (D. Minn. Sept. 13, 2013)

(“[D]efendants may submit a wide range of evidence in order to satisfy the jurisdictional

requirements of removal . . . .”) (quotation omitted).

         15.      In removing this action, Defendants have properly relied on the affirmative

allegations of Plaintiff, as well as the evidence submitted in support of this Notice, to demonstrate

this Court’s jurisdiction.

         A.       The Asserted Class Size Requirement is Satisfied.

         16.      Plaintiff affirmatively asserts that the putative class action she seeks to represent

includes “tens of thousands, if not hundreds of thousands, of individuals on a statewide basis.” Pet.

¶ 18.

         17.      That allegation by itself is sufficient to establish CAFA’s 100-person minimum

class-size threshold. See Bell, 557 F.3d at 955 (observing that plaintiff’s allegations conceded that




                                                    4
CORE/3006951.0046/154786147.1
   Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 5 of 11 PageID #: 5



“two of the three requirements to support jurisdiction under CAFA were satisfied (minimal

diversity and 100 or more class members).”).

         B.       The Action Places More Than $5,000,000 in Controversy.

         18.      While Defendants dispute that Plaintiff has stated any viable claims or that any

damages whatsoever are owed to Plaintiff or the asserted class, it is demonstrably evident that

Plaintiff’s proposed claims place more than $5,000,000 in controversy.

         19.      “Under the preponderance of evidence standard, the jurisdictional fact is not

whether the damages are greater than the requisite amount, but whether a fact finder might legally

conclude that they are.” O’Fallon, 930 F.Supp.2d at 1041 (citation omitted; emphasis original).

“The removing party’s burden of describing how the controversy exceeds $5 million constitutes a

pleading requirement, not a demand for proof. Discovery and trial come later.” Hartis, 694 F.3d

at 945 (quotation omitted). “Punitive damages, as well as allowable attorney fees, are included in

calculating the amount in controversy.” O'Fallon, 930 F.Supp.2d at 1041 (citation omitted).

         20.      “The amount in controversy is determined by the value to the plaintiff of the right

sought be enforced.” Advance America Servicing of Arkansas, Inc. v. McGinnis, 526 F.3d 1170,

1173 (8th Cir. 2008). A defendant may expressly deny that the plaintiff is entitled to any relief,

but at the same time rely on “an examination of the relief requested in the complaint” to determine

the amount in controversy. City of University City, Missouri v. AT&T Wireless Services, Inc., 229

F.Supp.2d 927, 934 (E.D. Mo. 2002) (citation omitted).

         21.      In this Action, Plaintiff seeks compensatory damages “in the full amount of the

Product Plaintiffs paid to Defendants” (i.e., the full purchase price). Pet. ¶ 82. Plaintiff alleges

she represents “tens of thousands, if not hundreds of thousands, of individuals on a statewide

basis.” Pet. ¶ 18. Plaintiff purchased Schick® Quattro for Women® Razors for $15.48. Pet. ¶ 55.



                                                   5
CORE/3006951.0046/154786147.1
   Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 6 of 11 PageID #: 6



At a minimum, each putative class member would represent at least a one-time purchase similar

to Plaintiff’s purchase.

         22.       Defendants easily meet the amount in controversy requirement, on the face of the

Petition, by alleging hundreds of thousands of purchases. See, e.g., Hartis, 694 F.3d at 944-46

(determining amount in controversy met on "the face of the complaint alone” because plaintiffs

claimed a typical overcharge of $12, alleged that a “large” number of over 1.2 million transactions

involved overcharges, and “[e]ven if we assume that a 'large' number of these transactions only

equates to one-half—or 603,500 transactions—the jurisdictional amount is still easily satisfied.

Multiplying 603,500 transactions by $12 yields $7,242,000.”); Grawitch v. Charter

Communications, Inc., 750 F.3d 956, 960 (8th Cir. 2014) (finding amount in controversy satisfied

where plaintiff alleged a class of at least 50,000 members and sought to recover up to $50,000 in

damages per class member); Martin v. State Farm Mutual Automobile Ins. Co.¸ No. 3:10-0144,

2010 WL 3259418, *5 (S.D. W. Va. August 18, 2010) (“Multiplying the individual damage

amounts pled in the complaint by the number of persons in an alleged class is a reasonable method

for determining the amount in controversy"). Because Plaintiff alleges there is more than

$5,000,000 in controversy, the CAFA amount-in-controversy requirement is satisfied on the face

of her Petition.

         23.       Plaintiff's demand for punitive damages and attorneys' fees further increase the

amount in controversy. Pet. ¶¶ 84-85, Prayer for Relief. The MMPA allows plaintiffs to seek

punitive damages and attorneys’ fees. See MO. REV. STAT. § 407.025.1 (2019).

         24.       Plaintiff's demand for punitive damages and fees, taken together with the attached

evidence, prove that there is more than $5,000,000 in controversy. During the proposed class

period (i.e., July 17, 2014 through July 17, 2019), Missouri sales of Schick® Quattro for Women®



                                                   6
CORE/3006951.0046/154786147.1
   Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 7 of 11 PageID #: 7



Razors, for both regular and sensitive, were over $1,300,000. See Exhibit 4 (Declaration of C.

Luca). While the exact figure over $1,300,000 will be determined in discovery, it is reasonable

and conservative to expect that a jury might award more than $3,700,000 in punitive damages and

attorneys' fees, thereby satisfying the amount-in-controversy requirement.

         25.      It is well-established that punitive damages several magnitudes higher than the

asserted compensatory damages may be included in determining the amount in controversy if they

are recoverable under applicable law. See, e.g., State Farm Mut. Auto. Ins. Co. v. Campbell, 538

U.S. 408, 425 (2003) (approving a 3:1 ratio of punitive damages to compensatory damages; "[Prior

cases] demonstrate what should be obvious: Single-digit multipliers are more likely to comport

with due process, while still achieving the State's goals of deterrence and retribution."); Bass v.

Carmax Auto Superstores, Inc., No. 07-0883-CV-W-ODS, 2008 WL 441962, at *1-3 (W.D. Mo.

Feb. 14, 2008) (“Thus, total actual damages would be $658,431. Focusing for the moment on

Count II and the availability of punitive damages, an award of slightly less than $4.4 million-or

approximately 6.7 times the actual damages-would bring the total award to over $5 million. Such

an award would likely be constitutionally acceptable; more importantly, the Court cannot say such

an award is legally impermissible.”); Raskas, 719 F.3d at 887-88 (“When considering the total

sales [of $3.3 million] in conjunction with the request for punitive damages the amount in

controversy requirement is met.”); Brown v. City Chevrolet, LLC, No. 09-0642-CV-W-GAF, 2009

WL 3485833, at *1 (W.D. Mo. Oct. 28, 2009) (compensatory damages “could amount to roughly

$1,004,099” which “leaves a $3,995,992 difference between the amount of actual damages and the

$5,000,001 jurisdictional requirement. A fact finder could legally and permissibly award such an

amount as punitive damages (i.e., a little more than 3.98 times actual damages).”); Kates v. Chad

Franklin Nat. Auto Sales North, LLC, No. 08-0384-CV-W-FJG, 2008 WL 3065009, at *2 n.5



                                                 7
CORE/3006951.0046/154786147.1
   Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 8 of 11 PageID #: 8



(W.D. Mo. July 30, 2008) (finding that amount in controversy met because the “Court can easily

imagine how $900,000 in actual damages, combined with punitive damages and attorney's fees,

could exceed the jurisdictional threshold.").

         26.      “Missouri case law supports the granting of a large amount of punitive damages in

an MMPA claim, even when the amount of actual damages awarded on the claim is considerably

less.” Mishra v. Coleman Motors, LLC, Case No. 4:16-cv-01553-PLC, 2017 WL 994868, at *5

(E.D. Mo. Mar. 15, 2017). See, e.g., Lewellen v. Franklin, 441 S.W.3d 136, 139 (Mo. 2014)

(affirming punitive damages awards totaling $1,000,000, where actual damages were just

$25,000); and Peel v. Credit Acceptance Corp., 408 S.W.3d 191, 195 (Mo. Ct. App. 2013) (actual

damages totaling $11,007.81; punitive damages totaling $881,789.05; and attorneys’ fees totaling

$165,250).

         27.      Based on Plaintiff’s allegations and the evidence attached hereto, a jury might enter

an award in excess of $5,000,000. The CAFA jurisdictional requirement is therefore satisfied.

         C.       The Minimal Diversity Requirement is Satisfied.

         28.      CAFA diversity exists if any putative class member and any defendant are citizens

of different states. 28 U.S.C. § 1332(d); see also Pudlowski v. The St. Louis Rams, LLC, Case No.

4:16-cv-189, 2016 WL 5660237, at *1 (E.D. Mo. Sept. 29, 2016) (citing Westerfeld, 621 F.3d at

822).

         29.      CAFA modifies the rules of citizenship for a limited liability company, such that it

is “deemed to be a citizen of the State where it has its principal place of business and the State

under whose law it is organized.” 28 U.S.C. § 1332(d)(10).

         30.      Plaintiff alleges she is a Missouri citizen. Pet. ¶ 6. She seeks to represent “[a]ll

persons” who purchased the Product “in the State of Missouri,” Pet. ¶ 17. Plaintiff’s class



                                                    8
CORE/3006951.0046/154786147.1
   Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 9 of 11 PageID #: 9



definition may include persons who purchased the Product in Missouri, but are not Missouri

citizens.

         31.      Edgewell is a Missouri corporation, having its principal place of business in

Shelton, Connecticut. See Exhibit 5 (Declaration of L. Austin).

         32.      Edgewell is the parent company to EPC Brands. See Ex. 5. Edgewell does not

manufacture or sell Schick® products. Id.

         33.      Plaintiff correctly alleges that EPC Brands is a Delaware limited liability company

with its principal place of business in Shelton, Connecticut. Pet. ¶ 9. EPC Brands does not

manufacture or sell Schick® products. See Ex. 5.

         34.      Plaintiff correctly alleges that EPC Care is a Delaware limited liability company

with its principal place of business in Shelton, Connecticut. Pet. ¶ 10. EPC Care sells Schick®

products. See Ex. 5.

         35.      Defendants meet CAFA’s minimal diversity requirement because EPC Brands and

EPC Care are diverse from Missouri putative class members. 28 U.S.C. § 1332(d).

         36.      Defendants further meet CAFA’s minimal diversity requirement because Plaintiff’s

class definition includes citizens from anywhere so long as their purchases occurred in Missouri.

See Pet. ¶ 17 (“[a]ll persons” who purchased the Product “in the State of Missouri.”).

         37.      The putative class necessarily includes people who have never been citizens of

Missouri, such as out-of-state students, members of the military, and resident foreign nationals –

all of whom retain their former citizenship unless manifesting an intent to reside in Missouri

indefinitely. See, e.g., McMorris v. TJX Companies, Inc., 493 F.Supp.2d 158, 164-5 (D. Mass.

2007) (noting a “reasonable probability” that a class of Massachusetts residents had at least one

non-citizen, satisfying CAFA); Altimore v. Mount Mercy Coll., 420 F.3d 763, 768 (8th Cir. 2005)



                                                   9
CORE/3006951.0046/154786147.1
 Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 10 of 11 PageID #: 10



(for individuals, “[c]itizenship is determined by a person’s physical presence in a state along with

his intent to remain there indefinitely.”); 15A MOORE’S FEDERAL PRACTICE – CIVIL § 102.37(11)

(2019) (“Military personnel who reside in a state on military assignment but do not manifest an

intent to abandon their former domicile continue to be deemed citizens of their former domicile.”);

and 15A MOORE’S FEDERAL PRACTICE – CIVIL § 102.37(6) (2019) (same as to students).

         38.      CAFA’s minimal jurisdictional requirement is therefore satisfied.

III.     CONCLUSION

         Defendants respectfully remove this action from the Circuit Court of St. Louis County,

Missouri, bearing case number 19SL-CC02900, to this Court pursuant to 28 U.S.C. §§ 1441, 1446,

and the Class Action Fairness Action of 2005 (“CAFA”) codified in pertinent part at 28 U.S.C. §§

1332(d) and 1453.

                                               Respectfully submitted,

                                               STINSON LLP

                                               By: /s/ Megan McCurdy

                                                   John W. Moticka, Mo. 31760
                                                   7700 Forsyth Boulevard, Suite 1100
                                                   St. Louis, Missouri 63105-1821
                                                   Telephone: (314) 863-0800
                                                   Facsimile: (314) 863-9388
                                                   john.moticka@stinson.com

                                                   Megan McCurdy, Mo. 60071
                                                   1201 Walnut Street, Suite 2900
                                                   Kansas City, Missouri, 64106
                                                   Telephone: (816) 842-8600
                                                   Facsimile: (816) 691-3495
                                                   megan.mccurdy@stinson.com

                                               ATTORNEYS FOR DEFENDANTS EDGEWELL
                                               PERSONAL CARE COMPANY, EDGEWELL
                                               PERSONAL CARE BRANDS, LLC, AND
                                               EDGEWELL PERSONAL CARE, LLC


                                                  10
CORE/3006951.0046/154786147.1
 Case: 4:19-cv-02602-SRC Doc. #: 1 Filed: 09/19/19 Page: 11 of 11 PageID #: 11



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 19th day of September, 2019, the above and
foregoing was filed with the Clerk of the Court through the CM/ECF system, which will send
electronic notification to all counsel of record.

       The undersigned also certifies that a copy of the foregoing was served upon the following
counsel of record via email and by mailing a copy of the same to them, postage prepaid, in the
United States Mail, to the address as shown below, on this 19th day of September, 2019:

         Daniel F. Harvath, Esq.
         Harvath Law Group, LLC
         75 W. Lockwood, Suite # 1
         Webster Groves, MO 63119
         dharvath@harvathlawgroup.com
         Attorney for Plaintiff


                                            /s/ Megan McCurdy
                                            ATTORNEYS FOR DEFENDANTS
                                            EDGEWELL PERSONAL CARE COMPANY,
                                            EDGEWELL PERSONAL CARE BRANDS,
                                            LLC, AND EDGEWELL PERSONAL CARE,
                                            LLC




                                              11
CORE/3006951.0046/154786147.1
